         Case 1:19-cv-02773-ABJ Document 130 Filed 12/31/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 M.M.V., et al.,

                             Plaintiffs,

 v.                                                    Civil Action No. 19-2773 (ABJ)

 WILLIAM BARR, in his official capacity as
 Attorney General of the United States, et al.,

                             Defendants.

                                    JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order dated October 23, 2020, the Parties hereby submit

the following status report concerning their progress in resolving Plaintiffs’ remaining claim in

this action, which challenges the government’s review of positive credible fear determinations at

the South Texas Family Residential Center by U.S. Citizenship and Immigration Services

(“USCIS”) Fraud Detection and National Security (“FDNS”) officers. On August 21, 2020, the

Court stayed this proceeding pending the Parties’ settlement discussions regarding Plaintiffs’

remaining claim.

        On December 28, 2020, the parties executed a settlement agreement, pursuant to which

U.S. Customs and Border Protection (“CBP”) agreed to cancel any final Forms I-860, Notice and

Order of Expedited Removal issued to the remaining 18 Plaintiffs and, thereafter, U.S. Citizenship

and Immigration Services (“USCIS”) agreed to issue each of the 18 Plaintiffs a “Notice to Appear”

placing Plaintiffs into proceedings under 8 U.S.C. § 1229(a). This week, CBP canceled the final

Forms I-860, Notice and Order of Expedited Removal. After USCIS issues each of the 18

Plaintiffs a “Notice to Appear”, Plaintiffs will file a joint stipulation of dismissal
         Case 1:19-cv-02773-ABJ Document 130 Filed 12/31/20 Page 2 of 3




       The Parties respectfully propose that they be permitted to file another status report by

January 29, 2021, further informing the Court of USCIS’s progress in issuing each of the 18

Plaintiffs a “Notice to Appear” if a joint stipulation of dismissal has not been filed by that time.

       A proposed order is attached.

Dated December 31, 2020                                Respectfully submitted,

 GREGORY P. COPELAND Bar # NY0311                       STEVEN G. BARRINGER Bar # 375373
 SARAH T. GILLMAN Bar # NY0316                          GREENBERG TRAURIG, LLP
 RAPID DEFENSE NETWORK                                  2101 L Street, NW, Suite 1000
 11 Broadway, Suite 615                                 Washington, DC 20037
 New York, NY 10004-1490                                Telephone: (202) 331-3108
 Telephone: (212) 843-0910                              Facsimile: (202) 261-0114
 Facsimile: (212) 257-7033                              Email: barringers@gtlaw.com
 Email: gregory@defensenetwork.org
 Email: sarah@defensenetwork.org                        /s/ Caroline Heller
                                                        CAROLINE HELLER (pro hac vice)
                                                        GREENBERG TRAURIG, LLP
                                                        200 Park Ave
                                                        New York, NY 10166
                                                        Telephone: (212) 801-9200
                                                        Facsimile: (212) 801-6400
                                                        Email: hellerc@gtlaw.com

                                                       Counsel for Plaintiffs

JEFFREY BOSSERT CLARK                  MICHAEL R. SHERWIN
Acting Assistant Attorney General      Acting United States Attorney

WILLIAM C. PEACHEY                     DANIEL VAN HORN, D.C. Bar # 924092
Director                               Chief, Civil Division

EREZ REUVENI                           /s/ Christopher C. Hair
Assistant Director                     CHRISTOPHER C. HAIR, PA Bar # 306656
Office of Immigration Litigation       Assistant United States Attorney
District Court Section                 Civil Division
United States Department of Justice    United States Attorney’s Office
P.O. Box 868, Ben Franklin Station     555 4th Street, N.W.
Washington, DC 20530                   Washington, D.C. 20530
                                       Telephone: (202) 252-2541
                                       Email: christopher.hair@usdoj.gov

                                       Counsel for Defendants

                                                  2
         Case 1:19-cv-02773-ABJ Document 130 Filed 12/31/20 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 M.M.V., et al.,

                            Plaintiffs,

 v.                                                    Civil Action No. 19-2773 (ABJ)

 WILLIAM BARR, in his official capacity as
 Attorney General of the United States, et al.,

                            Defendants.

                                      [PROPOSED] ORDER

       Upon consideration of the Parties’ joint status report, it is hereby ORDERED that the

Parties shall file another status report by January 29, 2021, further informing the Court of their

progress in resolving this matter if a joint stipulation of dismissal has not been filed by that time.

       SO ORDERED.



_______________                                        __________________
Date                                                   Hon. Amy Berman Jackson
                                                       United States District Judge
